Title: Militia, [20 December] 1790
From: Madison, James
To: 


[20 December 1790]

   
   The Committee of the Whole took up the fourth section of the militia bill, which provided that male citizens between the ages of eighteen and twenty-five should be organized into distinct companies of light infantrymen and riflemen. FitzSimons objected that this would injure the manufacturing interest by discouraging artisans from taking on apprentices. He moved to strike out the reference to age in forming light infantry and rifle companies.


Mr. Madison said, it was proper to consider, whether the gentleman’s motion would not destroy the whole plan, and entirely change the system, which the committee had reported. The bill appeared to him, to provide, that all persons, between certain ages, should be entered in a military school, and instructed in the means of defending their country. After they became 25 years of age, they were to be discharged, and turned into the common mass of the militia, where they were to be enrolled, and should only meet 4 times, annually, in order that they might not forget the lessons they had learned during the preceding period. If the gentleman used it as an argument, that, because an improper exemption had already been made, they should extend the evil, he had rather join him in going back to the re-consideration of the second clause, and try the sense of the committee on the exemption of students, and put all persons on a level. If because students are exempted, we are to exempt apprentices, we must go further on the same principle, and exempt all those whose services are useful to the community, and this will include the laborers in agriculture.
